Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 1-4, 6-8, 10-15 are allowed because the prior art fail to teach a method of calibrating a temperature sensor using a calibration setup, wherein the calibration setup has a temperature calibrator into which the temperature sensor is inserted and is heated to a calibration temperature; wherein the calibration setup furthermore has a temperature measuring unit to which the temperature sensor is connected and by which a measured temperature value (Tm) is displayed on a display means of the temperature measuring unit; and wherein the calibration setup furthermore has a camera unit by which the display on the display means can be recorded; the method comprises at least the following steps:
heating the temperature sensor to a first calibration temperature (T1);
detecting an image of a first temperature value (Tm1) on the display means of the temperature measuring unit by the camera unit;
transmitting the image of the first temperature value (Tm1) from the camera unit to a storage medium in the temperature calibrator;
heating the temperature sensor to at least a second calibration temperature (T2);
detecting an image of a second temperature value (Tm2) on the display means of the temperature measuring unit by the camera unit;
transmitting the image of the second temperature value (Tm2) from the camera unit to a storage medium in the temperature calibrator; and

displaying the first and second detected and stored temperature values (Tm1, Tm2) on a calibrator indicator display in a respective association with the first and second calibration temperature (T1, 12),
wherein the temperature calibrator has a control unit, with the heating of the temperature sensor to the first and/or second calibration temperature (T1, T2) and the detection of the first and second temperature values (Tm1, Tm2) being carried out by means of the control unit using the following steps:
checking the calibration temperature (T) using a calibration temperature sensor as to whether the calibration temperature (T) in the temperature calibrator has reached a predefined calibration temperature in a substantially stationary manner;
instigating a waiting time (tw) in which the temperature of the temperature sensor is heated to the predefined calibration temperature in a lagging manner;
instigating a holding time (th);
and recording at least one photo of the display means of the temperature measuring unit by activating the camera unit by means of the control unit during the holding time (th), in combination with the remaining limitations of claims 2-4, 6-8, 10-15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN102111562A teaches in [0025] that a display image 20 color temperature could be photographed.
JP H08278811A [hereinafter JP1] teaches a visual camera so as to photograph a temperature display and a camera display unit that displays an image of the temperature measurement display unit photographed by the camera (see claim 2 of JP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 07, 2022